This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 BAC HOME LOANS SERVICING LP,
 3 FKA COUNTRYWIDE HOME LOANS
 4 SERVICING , LP,

 5          Plaintiff-Appellee,

 6 v.                                                                            NO. 32,710

 7 PETER G. WILSON and GURU DARSHAN
 8 K.WILSON

 9          Defendants-Appellants,

10 and

11 MORTGAGE ELECTRONIC
12 REGISTRATION SYSTEM,

13          Defendant.


14 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
15 Sheri A. Raphaleson, District Judge


16 Susan C. Little & Associates, P.A.
17 Susan C. Little
18 Albuquerque, NM
 1 for Appellee




 2   Peter G. Wilson
 3   Guru Darshan K. Wilson
 4   Alcalde, NM
 5   Pro Se Appellants

 6                            MEMORANDUM OPINION

 7 WECHSLER, Judge.

 8   {1}   Defendants-Appellants Peter Wilson and Guru Darshan Wilson appeal from the

 9 district court’s order denying their motion to dismiss. We issued a calendar notice

10 proposing to dismiss the appeal for lack of a final, appealable order. Plaintiff-

11 Appellee filed a memorandum in support of the proposed disposition, and Defendants-

12 Appellants have not submitted a response to the proposed dismissal. The time for

13 filing a memorandum in opposition having passed, we dismiss the appeal for the

14 reasons stated in the calendar notice.

15   {2}   IT IS SO ORDERED.

16

17                                              ________________________________
18                                              JAMES J. WECHSLER, Judge
19




                                            2
1 WE CONCUR:




2 _________________________________
3 TIMOTHY L. GARCIA, Judge




4 _________________________________
5 J. MILES HANISEE, Judge




                                  3